  Case 1-18-43997-cec        Doc 90        Filed 06/12/19   Entered 06/12/19 08:51:43




                          McCALLION & ASSOCIATES LLP
                               100 Park Avenue, 16th Floor
                               New York, New York 10017
                      Phone: 1-646-366-0884 Fax: 1- 646-366-1384

                                                                  Kenneth F. McCallion
                                                                  kfm@mccallionlaw.com
June 12, 2019

Hon. Carla E. Craig
United States Bankruptcy Judge
United States Bankruptcy Court
Eastern District of New York
271-C Cadman Plaza East
Brooklyn, New York 11201
                                                      Re: In re Kum Gang Inc.
                                                         Chapter 11
                                                         Case No. 18-43997
Dear Judge Craig:

       This is to request that the status conference in the above-referenced matter be
adjourned from today (June 12th) to the return date of the pending motion by the U.S.
Trustee for approval of a Stipulation and Proposed Order dismissing the Chapter 11 case
of Kum Gang Inc. (“the Debtor”). Although the Notice of Hearing (Doc. 89) for said
motion sets the return date as August 6, 2019 at 3 p.m., we are advised by Ms. Tracie
Leonard that this date must be moved to August 7, 2019 at 3 p.m. After consulting with
the U.S. Trustee’s Office, we are also requesting that the return date of the U.S. Trustee’s
motion and hearing be adjourned to the same date.
       We, therefore, respectfully request that the status conference in this matter and the
U.S. Trustee’s motion and hearing date (Doc. 89) both be moved to August 7, 2019 at 3
p.m.
                                                       Respectfully submitted,

                                                        /s/ Kenneth F. McCallion

                                                      Kenneth F. McCallion
cc: U.S. Trustee (via ECF)
   All other parties of record (via ECF)
